 1   Ana L. Molleda, State Bar No. 179199
     Law Office of Ana L. Molleda
 2   1545 North Texas Street, Suite 303
     Fairfield, CA 94533
 3   Telephone: (707) 422-4050
     Facsimile: (707) 422-4080
 4   Email: amolleda@molledalawoffice.com
 5   Attorney for Plaintiff Timothy Lee Henricus
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10
      TIMOTHY LEE HENRICUS                               Case No. 2:20-CV-00677-AC
11
12                                   Plaintiff(s),
                                                         [Proposed] ORDER EXTENDING TIME TO
13                   v.                                  FILE MOTION FOR SUMMARY
                                                         JUDGMENT
14    ANDREW SAUL, COMMISSIONER OF
      SOCIAL SECURITY
15
                                     Defendant(s).
16
17
            This matter was brought before the court on plaintiff’s motion for an extension of time to file a
18
     motion for summary judgment. The parties having stipulated thereto, and the Court having found
19
20   good cause;

21          IT IS HEREBY ORDERED that the time for plaintiff to file a motion for summary judgment
22
     is extended to June 4, 2021.
23
24
     DATED: May 17, 2021
25
26
27
28
                                                        1
     [Proposed] ORDER EXTENDING TIME TO FILE MOTION FOR SUMMARY JUDGMENT
     Case No. 2:20-CV-00677-AC
